Citation Nr: 1528705	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-50 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bronchial asthma prior to December 20, 2001, in excess of 30 percent from December 20, 2001 to June 18, 2007, and in excess of 60 percent from June 19, 2007. 

2.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for sleep apnea, to include as secondary to bronchial asthma.  

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1991.

This matter is on appeal from rating decisions in August 2002, August 2008 and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Veteran was scheduled for a videoconference hearing before the Board in December 2014, his representative had submitted a timely request to reschedule this hearing in order to review the claims file.  See 38 C.F.R. § 20.702 (2014).  While that hearing was never held, it has never been rescheduled.  In fact, the Veteran's representative sent a letter as recently as June 2015 requesting the new hearing date.  

A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103 (2014).  Given the statements by the Veteran's representative, the Board must remand the claims in order to provide him a videoconference hearing before the Board at the RO.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704.  38 C.F.R. § 20.200(e).  Notice of the hearing should be mailed to his known address of record and to his representative.  After the hearing has been held, or if the hearing is cancelled or the Veteran fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

